Title: From George Washington to Charles Washington, 2 August 1784
From: Washington, George
To: Washington, Charles



Dear Brother:
Mount Vernon, August 2, 1784.

The enclosed came to my hands from Philadelphia last night. I am sorry to find by George’s letter to me, that he had not received the benefit from the Sea Air he expected, but as his passage was not good and he in a manner but just landed, no Judgment at the time he wrote could be well formed of the effect the voyage would have upon his complaint; as he writes you himself there can be no doubt of his giving you an acc’t of his health and present intentions, I shall add nothing further therefore on this subject.
I still hold to my resolution of setting off the first of September for the Western Count[r]y, and if I am not obliged (in business) to go by the way of Fredericks Town in Maryland to the Springs, I shall most assuredly spend a night at  with you. Mrs. Washington joins me in best wishes for you, my sister and the family, and I am, etc.
